Citation Nr: 0007463	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-43 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for hearing 
loss of the left ear.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for hearing 
loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
responded with a timely notice of disagreement, initiating 
this appeal.

The veteran's claim was initially presented to the Board in 
December 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  Also, 
in the course of his appeal, the veteran requested a personal 
hearing before a member of the Board.  However, in February 
2000, the veteran's representative filed a written statement 
canceling the veteran's hearing request.  See 38 C.F.R. 
§ 20.704(e) (1999).  This statement is accepted by the Board 
as a valid withdrawal of the veteran's hearing request, and a 
remand for that purpose is not necessary at this time.  


FINDINGS OF FACT

1.  In a September 1948 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss of 
the left ear.  He did not file a timely notice of 
disagreement.  

2.  In a March 1995 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss of 
the right ear.  He did not file a timely notice of 
disagreement.  

3.  In support of his application to reopen his claims for 
service connection, the veteran has submitted post-service 
medical treatment records, lay statements from longtime 
friends, and his own contentions.  

4.  The veteran's evidence submitted since the last final 
denial of his claims is not new and material.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
with which to reopen his claim for service connection for 
hearing loss of the left ear.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).  

2.  The veteran has not submitted new and material evidence 
with which to reopen his claim for service connection for 
hearing loss of the right ear.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In September 1948, the veteran was denied service connection 
for hearing loss of the left ear.  According to the RO's 
rating decision, the veteran was totally deaf in the left ear 
at the time he entered service, and his disability was not 
aggravated therein.  The veteran did not file a timely notice 
of disagreement regarding this decision.  

In a March 1995 rating decision, the RO denied the veteran's 
claim for service connection for hearing loss of the right 
ear.  The RO found that although the veteran did have a 
current medical diagnosis of right ear hearing loss, no 
evidence had been presented demonstrating that this 
disability resulted from a disease or injury incurred in or 
aggravated by service.  The veteran did not file a timely 
notice of disagreement regarding this decision.  

In April 1996, the veteran filed an application to reopen his 
claims for service connection for bilateral hearing loss.  He 
also submitted several written statements from friends who 
had known him prior to his enlistment in the service.  These 
friends stated that the veteran suffered a head injury prior 
to service, and as a result of this injury, he has permanent 
deafness in the left ear.  

Also submitted was a VA audiological examination report from 
April 1996.  The medical report confirmed deafness in the 
veteran's left ear and some hearing loss in the right.  His 
left ear hearing loss was noted to result from "childhood 
trauma," but no date of onset or cause was noted for his 
right ear hearing loss.  

The RO considered the additional information added to the 
record and found no new and material evidence had been 
submitted with which to reopen the veteran's claims.  His 
application to reopen was denied in a June 1996 rating 
decision.  The veteran filed a June 1996 notice of 
disagreement, initiating this appeal.  

In his written statements to the VA, the veteran has 
confirmed that he did suffer a traumatic accident prior to 
service which resulted in total hearing loss in the left ear.  
He further argued that because the military accepted him for 
service despite his left ear disability, the military 
therefore "accepted liability" for the veteran's total 
hearing loss.  

The veteran's appeal was originally presented to the Board in 
December 1998, at which time it was remanded for additional 
development in light of recent case law.  It has now been 
returned to the Board.  

Analysis

The veteran seeks to reopen a service connection claim for 
hearing loss of the right and left ears.  He has previously 
applied for, and was denied by the RO in September 1948, 
service connection for hearing loss of the left ear.  He did 
not initiate an appeal on this matter.  Likewise, he was 
denied service connection for hearing loss of the right ear 
in March 1995, and did not file a timely notice of 
disagreement.  Therefore, these RO decisions are final, and 
may not be reconsidered.  A claim may only be reopened if new 
and material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In reviewing the veteran's application to reopen his 
previously-denied claims for service connection, the Board is 
cognizant of the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), in which the U.S. Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated the legal 
test established by the Court of Veterans Appeals (now known 
as the U. S. Court of Appeals for Veterans Claims) 
("Court") in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) regarding the definition of new and material evidence.   
This test defined material to mean creating "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  The Court of Appeals for the 
Federal Circuit found this test imposed an extra and 
unnecessary burden on the veteran by going beyond the 
regulatory definition of material found in 38 C.F.R. § 3.156.  
Hence, the Colvin test was overruled by the Hodge Court for 
purposes of reopening claims for the award of veterans' 
benefits.  In light of this case, the veteran's appeal was 
remanded to the RO in December 1998 for reconsideration in 
light of Hodge.  The RO continued the prior findings of no 
new and material evidence having been submitted, and the 
appeal was returned to the Board.  

I. New and material evidence - Left ear hearing loss

When the RO initially considered the veteran's claim for 
service connection for a left ear hearing loss in 1948, it 
determined that he had total deafness of the left ear at the 
time he entered service, and it was not aggravated therein.  
In support of his application to reopen his claim, the 
veteran has submitted both medical reports and lay 
statements, as well as his own contentions.  For the reasons 
to be noted below, this evidence is not new and material, and 
therefore the claim cannot be reopened.  

According to the medical evidence added to the record since 
the original 1948 denial, the veteran continues to have total 
deafness of the left ear.  This evidence is not new, because 
it is cumulative and redundant of evidence already of record 
at the time of the original decision; the RO's September 1948 
decision clearly notes "deafness - left ear."  By 
confirming a medical fact already conceded by the RO in 1948, 
the additional medical evidence is not new, as defined by 
38 C.F.R. § 3.156 (1999).  

The veteran has also presented his own lay statements, and 
those of several persons who knew him prior to his entrance 
into service.  According to these statements, the veteran 
developed left ear hearing loss after suffering a traumatic 
head injury during his childhood.  The veteran further 
confirms that he had a left ear hearing disability at the 
time he entered service, and argues that the military 
"accepted liability" for his injury by accepting him for 
service.  The various lay statements of the veteran and his 
childhood friends are not new, because a pre-existing 
disability was noted in the service medical records which 
were before the VA in 1948.   Likewise, the veteran's new 
theory that the military "accepted liability" for his left 
ear disability by accepting him for service is not based on 
any new statute, regulation, or case, but rather, on mere 
conjecture.  In total, these lay statements are not new, as 
defined by 38 C.F.R. § 3.156 (1999), because they add no 
additional facts to the record which were not known at the 
time of the original denial in 1948.  

In conclusion, the veteran's evidence submitted since the 
last final denial of his claim is not new and material, and 
therefore, his application to reopen his claim for service 
connection for hearing loss of the left ear must be denied.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

II. New and material evidence - Right ear hearing loss

When the veteran initially applied for service connection for 
hearing loss of the right ear, his claim was denied based on 
a lack of a medical nexus between his current right ear 
hearing loss and any disease or injury incurred in or 
aggravated by service.  

In support of his application to reopen his service 
connection claim, the veteran has submitted additional 
medical evidence and his own contentions.  For the reasons to 
be discussed below, this evidence is not new and material, 
and the application to reopen must be denied.  

Subsequent to the March 1995 denial of the veteran's claim, 
the veteran submitted a an April 1996 VA audiological 
examination report.  Because this examination report merely 
confirms a current right ear hearing loss, it is cumulative 
and redundant of other evidence already of record at the time 
of the March 1995 denial; a current hearing loss of the right 
ear was already conceded by the RO at that time.  Thus, the 
April 1996 VA examination report is not new as defined by 
38 C.F.R. § 3.156 (1999).  

Likewise, the veteran's lay contentions that his right ear 
hearing loss was originally incurred in service are not new 
and material, as lay statements on matters requiring medical 
expertise are not binding on the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's evidence submitted since the 
last final denial of his claim is not new and material, and 
therefore, his application to reopen his claim for service 
connection for right ear hearing loss must be denied.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 


ORDER

1.  The application to reopen the veteran's previously-denied 
claim for service connection for left ear hearing loss is 
denied, based on the lack of new and material evidence.  

2.  The application to reopen the veteran's previously-denied 
claim for service connection for right ear hearing loss is 
denied, based on the lack of new and material evidence.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

